            Case 4:21-cv-02272-HSG Document 47 Filed 09/07/21 Page 1 of 2




 1
     CHARLES A. BONNER, ESQ. SB# 85413           Howard Moore, Jr., Esq. (SBN 55228)
 2   A. CABRAL BONNER, ESQ. SB# 247528           MOORE & MOORE
     LAW OFFICES OF                              1569 Solano Avenue, #204
 3   BONNER & BONNER                             Berkeley, CA 94707
     475 GATE FIVE ROAD, SUITE 211               Tel: (510) 542-7172 / Fax: (510) 528-3024
 4
     SAUSALITO, CA 94965                         Email: moorlaw@aol.com
 5   TEL: (415) 331-3070
     FAX: (415) 331-2738
 6   cbonner799@aol.com
     cabral@bonnerlaw.com
 7

 8   David C. Anderson
     LAW OFFICES OF DAVID C. ANDERSON
 9   591 Redwood Hwy., Bldg. 4000
10
     Mill Valley, CA 94941-3039
     Phone: (415) 395-9898
11   Facsimile: (415) 395-9839
     Email: cynthia@dcandersonlaw.com
12

13
     ATTORNEYS FOR PLAINTIFF
14
                                 UNITED STATES DISTRICT COURT
15

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                      OAKLAND DIVISION
18
     ALISON COLLINS,                              Case No.: 4:21-cv-02272-HSG
19
                 Plaintiff,                      PLAINTIFF         ALISON COLLINS’
20                                               NOTICE OF VOLUNTARY DISMISSAL
          vs.                                    WITHOUT PREJUDICE PURSUANT TO
21
                                                 F.R.C.P. 41(a)(1)(A)(i)
22   SAN FRANCISCO            UNIFIED   SCHOOL
     DISTRICT, et al.,
23
                 Defendants.
24

25

26

27

28



       NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
       4:21-cv-02272-HSG
              Case 4:21-cv-02272-HSG Document 47 Filed 09/07/21 Page 2 of 2




 1          NOW COME THE PLAINTIFF, by and through her attorneys of record, and hereby
 2   gives notice of her voluntary dismissal without prejudice of all claims asserted against all
 3   Defendants (including SAN FRANCISCO UNIFIED SCHOOL DISTRICT, CITY AND
 4   COUNTY OF SAN FRANCISCO; SCHOOL BOARD COMMISSIONERS Jenny Lam, In Her
 5   Individual Capacity; Faauuga Moliga In His Individual Capacity; Matt Alexander In His
 6   Individual Capacity; Kevin Boggess In His Individual Capacity; AND Mark Sanchez In His
 7   Individual Capacity and DOES 1-50, inclusive and DOES 1 to 100,) pursuant to the Federal
 8   Rules of Civil Procedure, Rule 41(a)(1)(A)(i). Defendants have served neither an answer nor a
 9   summary judgment in this matter.
10   Dated: August 7, 2021                      RESPECTFULLY SUBMITTED,
11

12                                              By: /S/Charles A. Bonner
                                                ATTORNEY FOR PLANTIFFS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



        NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
        4:21-cv-02272-HSG
